DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/20/22 is being considered by the examiner.

Election/Restrictions
Claims 1-28 are allowable. The restriction requirement between device and method claims, as set forth in the Office action mailed on 6/29/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 6/29/21 is withdrawn.  Claims 15-28, directed to a method of base calling and a method of identifying pixel areas no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


				Additional Reference
Examiner notes the prior art of Belitz (WO 2015/084985) teaches one-channel base calling, two-channel base calling and four-channel base calling. Belitz teaches fitting can comprise the algrothims including k-means clustering algorithm and k-means-like clustering algorithm. Belitz is silent to a method of identifying pixels with more than one cluster on a sample surface of a biosensor. Belitz is silent to detecting a first pixel signal that represents light gathered simultaneously from at least two clusters in a first pixel area during a first illumination stage of the base calling cycle, a second pixel signal that represents light gathered simultaneously from said at least two clusters in the first pixel area during a second illumination stage.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview on 2/14/22 with Attorney Beffel.

The application has been amended as follows: 

Claim 15 (currently amended – rejoined) 
A method of base calling using the device of claim 12, including: for a base calling cycle of a sequencing by synthesis [[(abbreviated SBS) ]]run, detecting a first pixel signal that represents light gathered simultaneously from at least two clusters in a first pixel area during a first illumination stage of the base calling cycle, a second pixel signal that represents light gathered simultaneously from said at least two clusters in the first pixel area during a second illumination stage of the base calling cycle; and using a combination of the first and second pixel signals to identify bases incorporated onto each cluster of the at least two clusters during the base calling cycle.

Claim 16 (rejoined) 
Claim 17 (rejoined) 
Claim 18 (rejoined) 
Claim 19 (rejoined) 
Claim 20 (rejoined) 
Claim 21 (rejoined) 
Claim 22 (rejoined) 
Claim 23 (rejoined) 
Claim 24 (rejoined) 
Claim 25 (rejoined) 
Claim 26 (rejoined) 
Claim 27 (rejoined) 
Claim 28 (rejoined) 

Allowable Subject Matter
Claims 1-28 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest a signal processor coupled to the receptacle, and configured to receive and to process the plurality of sequences of pixel signals to classify results of the sequence of sampling events on clusters in the plurality of clusters, wherein the pixel signal for each sampling event, in at least one sequence of pixel signals in the plurality of sequences of pixel signals, represents information sensed simultaneously from at least two clusters in the corresponding pixel area, and including using the plurality of sequences of pixel signals to classify results of the sequence of sampling events on a number N + M of clusters in the plurality of clusters from the number N of active sensors, where M is a positive integer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JB/
/Benjamin R Whatley/Primary Examiner, Art Unit 1798